Citation Nr: 1423196	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  09-35 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 percent for service-connected hypertensive heart disease.

2.  Entitlement to service connection for a left hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1957 to July 1960 and from December 1961 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January and June 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

These issues were previously before the Board in October 2012 and January 2014.  In decisions dated at that time, the Board remanded the issues for additional VA examinations and opinions.  The examinations were conducted in November 2012 and March 2014.  

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, further remand is required for additional development of the Veteran's claims in appeal.

As noted, this claim was most recently remanded in January 2014 to obtain VA treatment records dated after July 2011 and to obtain an additional VA heart disease examination and a VA opinion as to the etiology of the Veteran's claimed left hand disability.  The AMC was directed to undertake any additional development deemed necessary.  The AMC obtained the requested VA heart disease examination and obtained the requested opinion concerning the Veteran's claimed left hand disability.  However, VA treatment records dating since July 2011 have not yet been requested or associated with the paper or electronic claims files.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

After the VA treatment records, and any identified private treatment records, are obtained and added to the claims file, the AMC should return the VA claims file to the March 2014 VA examiner and VA opinion author for addendums indicating that the updated treatment records have been reviewed. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all pertinent VA treatment records dating since July 2011.  All records and/or responses received should be associated with the claims file.

2.  Contact the Veteran and request that he present or request VA's assistance in obtaining any evidence, particularly medical evidence, which tends to show that his hypertensive heart disease disability has worsened or that his left hand disorder is caused or aggravated by service or service-connected disorder.

3.  Return the claims file to the March 2014 VA examiner, or if he is unavailable for any reason, to an examiner who is equally qualified to render an opinion with complete rationale, as to the severity of the Veteran's service-connected hypertensive heart disease.  If the examiner determines that another physical examination is necessary, then one should be scheduled. 

The examiner should indicate in his report that the claims folder was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.

4.  Return the claims file to the March 2014 VA opinion author, or if he is unavailable for any reason, to an examiner who is equally qualified to render an opinion with complete rationale, as to whether it is at least as likely as not (50 percent probability or higher) that any current left hand disability is causally related to service or any incident of service to include any service-connected disability.  The lay evidence of record should be considered in making a determination.

The examiner should indicate in his report that the claims folder was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.

In providing the requested opinion, the examiner should be advised that the term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

5.  Following receipt of the above requested evidence, undertake any additional development deemed appropriate in light of the additional evidence received, to include a new examination if necessary.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  The case should be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



